PER CURIAM:
Warren K. Gladden appeals the district court’s order granting Defendants’ motion for summary judgment in his action filed pursuant to Title VII of the Civil Rights Act and the Age Discrimination in Employment Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Gladden v. Locke, No. 8:10-cv-01665-PJM, 2011 WL 2160573 (D.Md. May 31, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.